uic definitions and special rules jun attn legend company a plan x consulting firm f state o date date date division a division b dear a this is in response to the date letter submitted on your behalf by your authorized representative in which you request an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations to file the notice of election described in sec_3 of revproc_93_40 1993_2_cb_535 to be treated as operating qualified_separate_lines_of_business qslobs under sec_414 of the internal_revenue_code_of_1986 as amended the code and sec_1 r -i b and r - of the treasury regulations the following facts and representations support your ruling_request company a sponsors plan x which is a profit sharing plan that contains a code sec_401 arrangement plan x covers all employees of company a and its subsidiaries company a is a diversified agribusiness and retailing company company a buys and sells grain stores grain processes grain and makes and produces certain granular - products for the united_states professional turf industry and consumer lawn and garden market company a also operates six large stores in state o that provide products for maintaining and improving the home and landscape and sells products from house wares and automotive supplies to various food items it has been represented that company a was having difficulty with plan x’s passing the average deferred percentage adp_test described in code sec_401 the difficulty related to a lower level of participation by employees of company a’s retailing group because it was evident that company a' s agribusiness and retail employee populations had different retirement savings characteristics and tendencies consulting firm f an employee benefit compensation and human resource consulting firm suggested to company a that company a might be able to make a qualified separate_line_of_business qslob election under code sec_414 during consulting firm f conducted an analysis to determine if company a could meet the conditions found in the income_tax regulation promulgated under code sec_414 the analysis demonstrated that company a could meet the necessary qslob conditions and consulting firm f so advised company a consulting firm f also advised company a through written correspondence regarding the need for company a to file internal_revenue_service form 5310-a notice of qualified_separate_lines_of_business with the internal_revenue_service irs which would serve to notify the irs of its qslob election no later than date plan x's plan_year is the calendar_year plan x satisfied the adp_test for plan_year without a need to make a qslob election by limiting the deferrals made by highly compensated employees beginning with the mj plan_year the adp_test was performed on a qslob basis splitting apart the retailing group from the rest of company a's businesses consulting firm f had a long ongoing relationship which involved providing employee benefit and actuarial consulting and administrative services with company a in responsibility for filing forms annual return report of employee_benefit_plan with respect to company a's various qualified_retirement_plans transferred to consulting firm f from an independent accounting firm during that the form_5500 filed with respect to plan x’s qslob election had been made after noticing the form_5500 did not indicate a qslob election consulting firm f inquired of company a's human resource department whether the election had in fact been filed with the irs it was then discovered that no such election had been filed plan_year did not indicate that the the transfer process it was noted company a is a large_corporation that had total sales revenue of more than billion dollars company a's human resource function is responsible for administration of plan x including running the adp_test and taking appropriate corrective action if plan x fails to satisfy the adp_test however the human such matters as investing amounts deferred by affected plan x participants pursuant to plan x's code sec_401 feature or filing tax notices and forms with the irs company a has an in-house tax department that has responsibility for all tax matters including all tax filings with the irs under company a's interna procedures a form 5310-a relating to plan x with respect to tc have been filed by company a' tax department resource area is not responsible for year would icies and oie in during the time that the form 5310-a should have been filed there was significant turnover in company a' tax department the tax manager for the department was promoted and moved to another function within company a effective date further company a’s senior tax analyst resigned on date although consulting firm f has had a long consulting relationship with company a consulting firm f did not prepare the form_5500 associated with plan x for the plan_year the first year to which the qslob election was to have applied although consulting firm f did advise company a at the conclusion of its qslob analysis that company a would need to file form 5310-a consulting firm f did not subsequently follow-up and further advise company a to file such election form when consulting firm f ran the adp_test with respect to plan x for the iiiplan year because consulting firm f was not preparing company a’s form 5500s at the time it was not in a position to mark the appropriate questions on form_5500 or to further remind or advise company a to file form 5310-a with respect to plan x this ruling_request contains a form 5310-a dated date the form 5310-a indicates that it was to apply to plan x and lists division a and division b as the separate lines of business plan x’ sec_2002 plan_year dated date which indicated that company a intended to maintain two qualified_separate_lines_of_business during said year the request also includes a form_5500 with respect to based on the above you through your authorized representative request the following ruling company a requests a ruling that under sec_301_9100-3 of the procedure and administration regulations the filing of form 5310-a as described above will be deemed as a timely filing for purposes of operating qualified_separate_lines_of_business under sec_414 r with respect to pian x’s j plan_year and subsequent plan years in general for purposes of sec_129 and b of the code an employer shall be treated as operating separate lines of business during any year if the employer for bona_fide business reasons operates separate lines of business an employer operating qslobs will be permitted to apply those code provisions separately with respect to the employees in each qualified separate business liné code sec_414 by subtitle a requires that an employer notify the secretary_of_the_treasury that a business is being treated as separate for purposes of code sec_129 and b line of sec_3 of revproc_93_40 sets forth the exclusive rules for satisfying the notice requirement of sec_414 b of the code section dollar_figure of revproc_93_40 provides that notice must be given by filing form 5310-a section dollar_figure of revproc_93_40 provides that notice for a testing year must be given on or before the notification date for the testing year the notification date for a testing year is the later of october of the year following the testing year or the 15th day of the 10th month after the close of the plan_year of the pian of the employer that begins earliest in the testing year section dollar_figure of revproc_93_40 provides in pertinent part that after the notification date notice cannot be modified withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer takes timely action to provide a new notice under sec_301_9100-1 of the regulations the commissioner of internal revenue may grant a reasonable extension of time to make a regulatory election or certain statutory elections under subtitle a of the code if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin notice that an employer has elected to be treated as operating qualified_separate_lines_of_business pursuant to sec_414 of the code and sec_3 of revproc_93_40 is a regulatory election the commissioner has authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time if a taxpayer fails to file a timely notice of election under sec_3 of rev_proc sec_301_9100-3 provides that the commissioner will grant an extension of time when the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides that applications for relief that fall within -- sec_301_9100-3 of the regulations will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 of the regulations to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election section c of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the internal_revenue_service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section or if granting relief would result in a taxpayer having a lower tax_liability said plan_year consulting firm f then failed to remind company a that it had to file company a's ruling_request contains an affidavit describing the events that resulted in company a’s failing to give the irs timely notice of its intended plan_year qslob election and of the discovery of its failure company a’s failure was at least in part due to its having experienced unusual turnover in its tax department in addition there was a split in tax-related responsibilities between company a's departments and between outside firms that assisted company a in dealing with the irs which led to the mistaken belief that consulting firm f was responsible for the preparation of all paperwork necessary for company a to elect qslob treatment although consulting firm f was not preparing the form_5500 for the plan_year consulting firm f had advised company a of the advisability of its making a qslob election with respect to plan x for form 5310-a by a certain date when company a discovered that the requisite form 5310-a had not been timely filed it immediately filed form 5310-a and also promptly filed this request for relief under sec_301_9100-3 of the regulations thus with respect to your request for relief we believe that based on the information submitted and the representations contained herein there has been compliance with clauses iii and v of sec_301_9100-3 of the regulations as a result we conclude that good cause has been shown for the failure to timely make the election provided for in sec_3 of revproc_93_40 and further that the other requirements of sec_301_9100-1 have been satisfied accordingly the filing of form 5310-a as described above will be deemed to be a timely filing with respect to plan x’ sec_2002 plan_year and subsequent plan years as a result company a will be treated as operating qualified_separate_lines_of_business under code sec_414 in sec_3 of revproc_93_40 with respect to said plan years no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any ‘other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you at ill this ruling please contact please’ address all correspondence to copies of this letter have been sent to your authorized representatives in accordance with a power_of_attorney on file in this office og ‘o en dp ae frances v sloan ma nag employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
